Citation Nr: 1814132	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-50 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Army from October 1965 to October 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2009 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) denied entitlement to service connection for peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  In June 2013, July 2016, and March 2017, the appeal was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's peripheral neuropathy of the upper extremities and lower extremities.

The Veteran contends that his peripheral neuropathy of the upper extremities and lower extremities is due to his service.  Specifically, the Veteran asserts that his peripheral neuropathy of the upper extremities and lower extremities is due to exposure to Agent Orange. 

In the March 2017 Board remand, the Board found the September 2016 VA examination to be inadequate for the purpose of adjudicating the claims.  The Board directives stated that the examinier should address the March 1980 VAMC records indicating reports of finger numbness.  The directives also stated that the examiner should provide an opinion as to whether the Veteran's claimed peripheral neuropathy was secondary to the Veteran's service-connected disabilities. 

In August 2017, the Veteran was afforded a VA examination.  The examiner stated that the 2002 Update concluded that there is inadequate or insufficient evidence to determine whether an association exists between the chemicals studied and chronic persistent peripheral neuropathy.  The examiner explained that, in relation to acute and subacute transient peripheral neuropathy, the National Academy of Science (NAS) concluded that there was limited or suggestive evidence of an association between chemical exposure and the disease, as stated in the update 1996 report.  The examiner also noted that the Update 2002 indicated that if TCDD were associated with the development of transient acute and subacute peripheral neuropathy, the disorder would become evident shortly after exposure.  The examiner reported that the NAS was unaware of any evidence that new cases developing long after service in Vietnam could be attributed to herbicide exposure in Vietnam.  The examiner concluded, therefore, that the claimed condition was less likely than not that the Veteran's claimed neuropathy was incurred in or caused by in-service injury or illness.

Although the examiner discussed service connection as it relates to Agent Orange, the opinion does not address whether the Veteran's claimed peripheral neuropathy is related to service outside of Agent Orange exposure.  Moreover, the August 2017 VA opinion did not address service connection secondary to the Veteran's service-connected disabilities.  The Board will consider all theories of service connection, to include service connection on a direct causation basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board notes that the Veteran has consistently said that he complained of numbness in his extremities, during and since service.  The Veteran's service treatment record shows an August 1969 complaint of numbness.  There is no nexus opinion regarding the Veteran's peripheral neuropathy and his complaint of numbness while in service.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for a medical opinion.  The examiner should determine the nature and etiology of the Veteran's peripheral neuropathy condition.  The examiner shall consider all other medical records associated with this file during review, including the August 1969 service treatment record and March 1980 VA records.  The examiner is asked to offer the following opinions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities and/or lower extremities was manifested in, caused by, or is otherwise etiologically related to, his period of service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities and/or lower extremities is due to or aggravated by any of the Veteran's service-connected disabilities or combination thereof.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of numbness symptoms.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Appellant and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




